Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Nov. 10, 2021. Claims 1-5 and 7-20 are pending and currently considered.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Applicant's representative Sam L. Nguyen on Nov. 24, 2021.
The application has been amended as follows: 
Claim 1. (Currently amended) A method for the treatment of cancer in a patient, the method comprises a vaccination of the patient with a vaccine, wherein the vaccine comprises an effective amount of mammalian pluripotent stem cells obtained by reprogramming of somatic cells from the patient and the vaccine further comprises an adjuvant that is an immunological agent to boost the immune response towards the vaccine and, wherein the vaccination comprising the step of administering mammalian pluripotent stem cells to the patient in need thereof.
obtained by reprogramming somatic cells selected from the group consisting of fibroblast, keratinocytes, peripheral blood cells and renal epithelial cells.
Claim 13. (Currently Amended) The method of Claim 10, wherein the pluripotent stem cells are obtained by reprogramming somatic cells selected from the group consisting of fibroblast, keratinocytes, peripheral blood cells and renal epithelial cells.
Claim 15.  Canceled.
Claim 16. (Currently Amended) A thermally stable vaccine composition comprising an effective amount of mammalian pluripotent stem cells obtained by reprogramming of somatic cells from a mammal[[
Claim 19. (Currently Amended) The vaccine composition of Claim 16, wherein the stem cells are obtained by reprogramming somatic cells selected from the group consisting of fibroblast, keratinocytes, peripheral blood cells and renal epithelial cells.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
See attached interview summary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                            Conclusion
Claims 1-5, 7-14 and 16-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648